

Exhibit 10.22
 
AMENDMENT TO GENERAL CONTRACTS
 
THIS AMENDMENT TO GENERAL CONTRACTS (“Amendment”) is entered into January 22,
2000, by and among PEOPLE TO PEOPLE INTERNATIONAL (“PTPI”) a Missouri not for
profit corporation qualified as a 501(c)(3) organization, AMBASSADORS
INTERNATIONAL, INC. (“Ambassadors”), a Delaware corporation, and AMBASSADORS
PROGRAMS, INC. (“AP”), a Delaware corporation and a wholly-owned subsidiary of
Ambassadors.
 
WHEREAS, PTPI and AP (by assignment) are parties to a certain General Contract
dated April 1, 1995 which, among other things, governs the conduct by AP of high
school, junior high (middle) school student travel and college/university
exchange programs sanctioned by PTPI (“Student Travel Contract”);
 
WHEREAS, PTPI and AP (by assignment) are parties to a certain General Contract
dated April 1, 1995 and a General Contract dated July 1, 1995 which, among other
things, govern the conduct by AP of adult travel and exchange programs
sanctioned by PTPI (“Adult Travel Contracts”);
 
WHEREAS, PTPI, Ambassadors and AP are parties to a certain General Contract
dated February 12, 1999 which, among other things, governs the conduct by AP of
student and youth sports related travel and exchange programs sanctioned by PTPI
(“Student Sports Contract”);
 
WHEREAS, PTPI, Ambassadors and AP are parties to a certain General Contract
dated February 12, 1999 which, among other things, governs the conduct by AP of
adult sports related travel and exchange programs sanctioned by PTPI (“Adult
Sports Contract”), and
 
WHEREAS, the parties hereto wish to extend the terms of the Student Travel
Contract, the Adult Travel Contracts, the Student Sports Contract and the Adult
Sports Contract (hereinafter referred to collectively as “Contracts” and
individually as “Contract”).
 
NOW. THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.                                      Notwithstanding anything to the contrary
contained therein, the terms of each of the Contracts shall be extended so that
their termination dates shall be June 30, 2010.
 
2.                                      AP shall have the option to extend the
term of any or all of the Contracts through June 30, 2020. In order to exercise
the option, it must be done on or before December 31, 2009.
 
3.                                      Except as specifically set forth in this
Amendment, all of the terms and conditions of the Contracts shall remain in full
force and effect.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties here to have executed this Amendment the day and
year first above written.
 
 
AMBASSADORS INTERNATIONAL, INC.
 
 
 
 
 
 
 
By:
/s/ John Ueberroth
 
Its:
CEO
 
 
 
 
 
AMBASSADORS PROGRAMS, INC.
 
 
 
 
 
 
 
By:
/s/ Jeffrey D. Thomas
 
Its:
President
 
 
 
 
 
PEOPLE TO PEOPLE INTERNATIONAL
 
 
 
 
 
 
 
By:
/s/ William D. Jarvis
 
Its:
President

 
Both parties agree that they will establish new classes of membership for the
various ambassador Programs and provide a homestay gift package. These items
will be offered as a negative option on Ambassador Program invoices.
 
2

--------------------------------------------------------------------------------

 
 